            Case 1:18-cv-00490-TNM Document 31 Filed 07/26/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                      )
 JUDICIAL WATCH, INC.,                                )
                                                      )
                  Plaintiff,                          )
                                                      )
         v.                                           )      Case No. 18-00490 (TNM)
                                                      )
 U.S. DEPARTMENT OF JUSTICE,                          )
                                                      )
                  Defendant.                          )

                                                   )

                                     JOINT STATUS REPORT

       Pursuant to the Court’s minute order of July 12, 2019, Plaintiff Judicial Watch, Inc. and

Defendant U.S. Department of Justice, provide the following update to the Court on the status of

this matter:

       1.        At issue in this Freedom of Information Act (FOIA) lawsuit is Plaintiff Judicial

Watch, Inc.’s December 7, 2017 request to Defendant, the United States Department of Justice,

seeking the following records from January 1, 2015 to the present:

              a) Any and all records of contact or communication, including but not limited to
                 emails, text messages, and instant chats between former Associate Deputy
                 Attorney General Bruce G. Ohr and any of the following individuals/entities:
                 former British intelligence officer Christopher Steele; owner of Fusion GPS,
                 Glenn Simpson; and any other employees or representatives of Fusion GPS.

              b) Any and all travel requests, authorizations and expense reports for former
                 Associate Deputy Attorney General Bruce G. Ohr.

              c) Any and all calendar entries of former Associate Deputy Attorney General Bruce
                 G. Ohr.

       2.      On April 15, 2019, Defendant made its final release of non-exempt records
                        i t
responsive to Plaintiff’s FOIA request.
                                                  1
            Case 1:18-cv-00490-TNM Document 31 Filed 07/26/19 Page 2 of 2



       3.       At Plaintiff’s request, on May 10, 2019, Defendant provided Plaintiff with an

informal summary of its search. On July 3, 2019, Defendant provided Plaintiff with a summary

of withholdings and a description of the contents of pages of responsive records withheld in full

by the FBI.

       4.       The parties are continuing to confer regarding challenges to Defendant’s search

and withholdings under FOIA exemptions in attempt to narrow the issues in dispute in this case.

Accordingly, the parties respectfully request that they have an additional three weeks to confer,

and respectfully request that the Court set the date for the parties’ next status report to August

16, 2019 with their recommendations for further proceedings and a briefing schedule, if

necessary.

Respectfully submitted,                           July 26, 2019

/s/Ramona R. Cotca                                HASHIM MOOPPAN
Ramona R. Cotca (D.C. Bar No. 501159)             Deputy Assistant Attorney General
JUDICIAL WATCH, INC.
425 Third Street S.W., Suite 800                  MARCIA BERMAN
Washington, DC 20024                              Assistant Branch Director
(202) 646-5172
rcotca@judicialwatch.org                          /s/ Michael J. Gerardi
                                                  Michael J. Gerardi (D.C. Bar No. 1017949)
Counsel for Plaintiff                             Trial Attorney
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L St. NW, No. 12212
                                                  Washington, DC 20005
                                                  Tel: (202) 616-0680
                                                  Fax: (202) 616-8460
                                                  E-mail: michael.j.gerardi@usdoj.gov

                                                  Counsel for Defendant




                                                  2
